UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA

F|LED

STATESV|LLE, NC
IN RE: Adoption of Amended Employment Dispute JAN 1-,. 8 2019

Resolution Plan

U.S. District Court
Western District of N.C.

Order= 3:78 -Mg- 7¢/

This matter is before the Court on its own motion to establish the Employment Dispute
Resolution Plan Coordinator for the Western District of North Carolina.

NOW, THEREFORE, IT IS ORDERED:

The Model Employment Dispute Resolution Plan (Plan) adopted by the Judicial
Conference of the United States in March 1997, and as amended March 16, 2010, and September
2018,_ by the J udicial Conference is hereby adopted by this Court With some revisions. This
Order also designates the Employment Dispute Resolution Coordinator for the Western District
of North Carolina.

(l) Ms. Erica Petri, Staff Attorney for the U.S. District Court, is designated as the
Employment Dispute Resolution Coordinator for the United States District Court,
Western District of North Carolina.

(2) Ms. `Erica Petri, Staff Attorney for the U.S. District Court, is designated as the
Employment Dispute Resolution Coordinator for the United States Probation and
Pretrial Office of the Western District of North Carolina.

(3) Ms. Erica Petri, Staff Attorney for the U.S. District Court, is designated as the
Employment Dispute Resolution Coordinator for the United States Banl<ruptcy
Court for the Western District of North Carolina.

lt is further ORDERED that Mr. Frank Johns, Clerk of the U.S. District Court shall
submit a copy of this Order to the Chief, Fair Employment Practices, Administrative
Office of the United States Courts and to Mr. J ames Ishida, Circuit Executive for the

Fourth
Circuit.

 

 

 

    
 

v U.S. District Judge U.S. Distri Judge

MM/F 1 @W/
@aig))/hitley §§ Laura Turner Beyer, Chief (./
J e

U.S. Bankruptcy U.S. Bankruptcy Judge

 

 

